Citation Nr: 0110975	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-15 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for limitation of motion 
of the lumbar spine with traumatic arthritis, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1943 to November 1945.

In July 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
veteran's claim for an increased rating for limitation of 
motion of the lumbar spine with traumatic arthritis, 
currently rated as 10 percent disabling.  He appealed to the 
Board of Veterans' Appeals (Board) for a higher rating.


FINDING OF FACT

Despite his osteoarthritis, the veteran only has slight 
limitation of motion in his lumbar spine on forward flexion 
and on rotation to the right and left sides; however, he has 
moderate limitation of motion on both backward extension and 
lateral flexion to the right and left sides, and he 
experiences chronic pain in most of these directions-
particularly after prolonged use of his low back due to 
walking, bending, or doing anything physical, in general.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for the 
low back disability have been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, when, as here, the veteran is requesting a 
higher rating for a disability that was service-connected 
many years ago, as opposed to contesting the initial rating 
assigned just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary concern, and VA does not have to consider the 
propriety of the initial evaluation or whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his initial claim when his disability may have been 
more severe than at others.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); cf. Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Because the veteran has traumatic arthritis in his low back, 
as a residual of an injury in service, the overall severity 
of his disability partly is determined by the criteria of 38 
C.F.R. § 4.71a, Codes 5003-5010.  These codes, in turn, 
indicate that his arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved-which, here, is the 
lumbosacral segment of the spine.  And according to Code 
5292, if the limitation of motion in the lumbar spine is 
"slight," then a 10 percent rating is warranted; whereas if 
it is "moderate," then a 20 percent rating is warranted 
and, if "severe," a 40 percent rating.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Code 5003 further stipulates that, even if the limitation of 
motion in the veteran's lumbar spine is noncompensable (i.e., 
0 percent) under Code 5292, a rating of 10 percent still is 
for application for each major joint or group of minor joints 
affected by the limitation of motion-to be combined, not 
added, under Code 5003.  Furthermore, even in the complete 
absence of any limitation of motion altogether, he still will 
receive the minimum compensable rating of 10 percent if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  He also still will receive a 
20 percent rating in these situations if he satisfies these 
criteria for a 10 percent rating and has occasional 
incapacitating exacerbations.

The United States Court of Appeals for Veterans Claims 
(Court) also held in DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), that, when assessing the severity of a 
musculoskeletal disability that, as here, is at least partly 
rated on the basis of limitation of motion, VA also must 
consider the extent that the veteran may have additional 
functional impairment-above and beyond the limitation of 
motion objectively demonstrated-such as during times when 
his symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination, assuming these 
factors are not already contemplated by the governing rating 
criteria.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.

During a June 1999 VA compensation examination in connection 
with his current claim for a higher rating, the veteran had 
the following ranges of motion, in degrees, in the directions 
indicated:

Forward flexion	to 70 degrees, with normal being to 95 degrees

Backward extension		to 20 degrees, with normal being to 
35 degrees

Lateral flexion	to 20 degrees, bilaterally, with normal being 
to 40 degrees

Rotation		to 30 degrees, bilaterally, with normal being 
to 35 degrees

*Note:  "bilaterally" means to the right and left sides

Therefore, according to Code 5292, although the veteran only 
had "slight" limitation of motion on forward flexion and 
rotation to the right and left sides, which is commensurate 
with his current 10 percent rating, he had "moderate" 
limitation of motion on both backward extension and lateral 
flexion to the right and left sides.  He also experienced 
pain during the range of motion testing, including in the 
directions, backward extension and lateral flexion to the 
left side, in which he had "moderate" limitation of motion.  
The VA examiner further observed pain even during the forward 
flexion maneuver.  Consequently, although the veteran's range 
of motion in certain directions was noticeably better than in 
others-albeit never quite normal-he still had sufficient 
overall limitation of motion to warrant a 20 percent rating 
under Code 5292, particularly considering the objective 
clinical confirmation of his pain by the VA examiner and the 
resulting likelihood that the veteran's range of motion is 
even worse during times when his symptoms "flare up," such 
as after prolonged use of his low back due to walking, 
bending, or doing anything physical, in general.  DeLuca, 8 
Vet. App. at 204-207.  He also testified, under oath, during 
his October 1999 hearing that his symptoms are exacerbated by 
these circumstances.

The veteran, however, is not shown to be entitled to a rating 
higher than 20 percent because he clearly does not have 
sufficient limitation of motion in his low back, even fully 
acknowledging the extent of his pain.  He only had, at most, 
"moderate" limitation of motion during the June 1999 VA 
compensation examination and, even then, only in certain 
directions.  Furthermore, he had even less limitation of 
motion (i.e., only a "slight" restriction) in the remaining 
directions tested.  Conversely, there was no indication 
whatsoever of "severe" limitation of motion in any of the 
directions tested, which is required for an even higher 
rating of 40 percent under Code 5292.

As grounds for assigning an even higher rating (greater than 
20 percent), the veteran points out that one of his primary 
care physicians, Wilmot F. Ploger, M.D., an orthopedist, 
indicated the osteoarthritis is "severe."  But that 
physician's use of that particular language in describing the 
veteran's osteoarthritis, in particular, is not dispositive, 
in and of itself, of the actual rating that should be 
assigned for the overall severity of the disability, as a 
whole-particularly since Dr. Ploger did not provide any 
rationale at all for his opinion.  See 38 C.F.R. §§ 4.2, 4.6.  
And merely because the veteran has osteoarthritis in his low 
back, which VA very readily acknowledges (indeed, the RO's 
description of his disability clearly admits this), is not 
sufficient to show that he is entitled to a rating higher 
than 20 percent, especially since he cannot receive a rating 
higher than this under Code 5003, even worst case scenario, 
because this is the maximum possible rating under this code 
for osteoarthritis.  But there also is no indication that he 
is entitled to a rating higher than 20 percent under any 
other potentially applicable diagnostic code, either.

Since he does not have "ankylosis" of his lumbar spine-
which means complete bony fixation and total immobility of it 
in either a favorable or unfavorable position, the veteran 
cannot receive a rating higher than 20 percent under Codes 
5286 or 5289.  See also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  Also, although the VA physician who examined him in 
June 1999 could not definitively rule out degenerative lumbar 
disc disease, there is no medical evidence of record, 
including the report of that evaluation, indicating the 
veteran experiences persistent symptoms compatible with 
sciatic neuropathy, with little intermittent relief, 
that would entitle him to a rating higher than 20 percent 
under Code 5293 for either "severe" or "pronounced" 
intervertebral disc syndrome (IDS).  Rather, even were 
the Board to apply this code to his disability does not show 
that the extent of his specific symptoms (e.g., his 
characteristic pain and demonstrable muscle spasm) would 
warrant a rating higher than 20 percent since these symptoms 
are adequately compensated by a rating at this level under 
this code.  There has been no clinical confirmation at all, 
for example, of radiculopathy involving his lower 
extremities, such as would be evident by an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc.  There also is no objective clinical 
indication of a fractured vertebra-much less any residuals 
of this type of injury such as spinal cord involvement, 
bedridden, the need to use long leg braces, nerve paralysis, 
abnormal mobility requiring a neck brace, or a demonstrable 
deformity of a vertebral body, etc., so the provisions of 
Code 5285 do not apply.

Lastly, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for his low back 
disability under the provisions of 38 C.F.R. § 3.321(b)(1).  
He has not been frequently hospitalized on account of it, and 
it has not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Consequently, the Board does not have 
to remand this case to the RO for further consideration of 
this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The medical and other evidence of record shows the current 
severity of the veteran's low back disability is most 
commensurate with a 20 percent rating; therefore, this is the 
rating that must be assigned.  The preponderance of the 
evidence is against a rating higher than 20 percent, so the 
benefit-of-the-doubt rule does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In rendering this decision, the Board realizes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat 2096 (2000).  This law rewrites the 38 U.S.C. 
§§ 5100-5107 "duty to assist" provisions, to eliminate the 
well-grounded claim requirement, and requires VA to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.  
However, although the RO did not readjudicate the veteran's 
claim subsequent to the enactment of the VCAA, the RO 
provided him proper notice of its July 1999 decision, as to 
why it had denied his claim for a higher rating, and the RO 
gave him additional notice of this and an explanation of its 
decision in the August 1999 statement of the case (SOC) and 
in the November 1999 supplemental statement of the case 
(SSOC).  Moreover, the RO has given him ample opportunity to 
identify or personally submit additional medical or other 
evidence showing that a higher rating is warranted.  
Therefore, the RO has made reasonable efforts to obtain all 
of the evidence that is relevant to this appeal, and the 
veteran is not prejudiced by the Board going ahead and 
deciding his claim, without initial RO adjudication after 
enactment of the VCAA, particularly since the Board is 
granting a higher rating.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

A higher rating of 20 percent is granted for the veteran's 
low back disability, subject to the laws and regulations 
governing the payment of VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

